 1
 2
                                                             JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   MARIA DOMINGUEZ,                ) Case No. ED CV 17-2126-PA (SP)
                                     )
12                        Plaintiff, )
                                     ) JUDGMENT
13                 v.                )
                                     )
14    NANCY A. BERRYHILL,            )
      Acting Commissioner of Social  )
15    Security Administration,       )
                                     )
16                        Defendant. )
     _____________________________ )
17
18         IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
19 Social Security Administration is REVERSED and this matter REMANDED,
20 pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative
21 proceedings consistent with the Order Accepting Report and Recommendation of
22 United States Magistrate Judge, and the Report and Recommendation of United
23 States Magistrate Judge.
24
25 Dated: March 25, 2019
26
                                          _______________________________
27                                        HONORABLE PERCY ANDERSON
                                          UNITED STATES DISTRICT JUDGE
28
